 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Marvin Jackson,                                   No. CV-19-04915-PHX-GMS (ESW)
10                  Plaintiff,                         ORDER
11   v.
12   Paul Penzone,
13                  Defendant.
14
15           On February 25, 2020, the Court ordered that the Plaintiff file a Notice of Change
16   of Address or show cause why his Complaint should not be dismissed for failure to
17   prosecute no later than March 13, 2020 (Doc. 23). On March 23, 2020, Plaintiff untimely
18   filed a Notice of Change of Address (Doc. 24).
19           The Court’s Order advising the Plaintiff to respond to the Defendant’s Motion for
20   Summary Judgement (Docs. 16, 17) no later than February 27, 2020 (Doc. 18) was returned
21   to sender (Doc. 22).
22           IT IS ORDERED that the Clerk of Court mail to the Plaintiff at his address of
23   record a copy of the Court’s Order (Doc. 18).
24           IT IS FURTHER ORDERED extending the time within which Plaintiff shall file
25   his response to the Defendant’s Motion for Summary Judgment (Docs. 16, 17) to May 4,
26   2020.
27           Dated this 30th day of March, 2020.
28
